Citation Nr: 0914766	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO. 05-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for fungus of the groin. 

2. Entitlement to service connection for fungus of the 
bilateral feet. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD


G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
January 1967 and from May 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for fungus of the groin 
and fungus of the bilateral feet. 

In March 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder. 

In August 2007, the claim was remanded for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran claims that he has fungus of the groin both feet 
based, which was incurred in service. 

In August 2007, the Board remanded the claim because at the 
Veteran's March 2007 Travel Board hearing, the Veteran 
testified that he had received treatment for his fungus 
condition since the 1970's at the Topeka, Kansas Medical 
Center (VAMC). The claim was remanded and instructions were 
given to obtain all medical records from this facility. 
VA outpatient treatment records were received from this 
facility dating back only to 2000. In this case, if the only 
records that exist of treatment for the Veteran for his 
fungus condition are records dated in the 2000s, verification 
of this fact must be made and documented for the record, 
since the Veteran indicated that he has been treated for this 
condition at this facility since the 1970s. 

Additionally, the Veteran underwent a VA examination in 
January 2008. The conclusions of the examiner are 
contradictory and are not sufficient for the Board to conduct 
appellate review. 

The examiner stated he could not resolve the issue of the 
etiology of the Veteran's fungus condition of the groin and 
feet without resorting to mere speculation. However, he 
indicated that based on the Veteran's Vietnam service, his 
testimony, and comments made by his wife, it was more likely 
as not that the onset of the Veteran's skin condition was 
while he was in Vietnam. 

These two statements referring to the onset of the Veteran's 
fungal condition, are plainly contradictory. If a diagnosis 
is not supported by the findings on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes. 38 C.F.R. § 4.2

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for fungus of the 
groin and bilateral feet that is not 
evidenced by the current record, 
specifically to include VA records from 
the Topeka, Kansas VAMC since the 1970's 
to 2000. The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder. Efforts to obtain 
such VA records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records should be 
verified in writing. 

2. Following a reasonable amount of time 
or upon the Veteran's response:

a.	The RO/AMC will return the 
claims folder to the same 
examiner who authored the 
January 2009 VA examination, 
who will issue a clarifying 
addendum to the examination 
report.  The examiner will 
state whether the Veteran's 
skin disorder of the groin is, 
or is not, related to military 
service, including service in 
Vietnam. The examiner must 
state the medical basis of such 
an opinion. If and only if it 
is not possible to state 
whether the Veteran's skin 
disorder was incurred in 
military service without resort 
to speculation, the examiner 
should then so state.  

	If the same examiner who 
authored the January 2009 VA 
examination is unable to 
respond to the inquiry above, 
further medical studies should 
be conducted, as below.

b.	If the same examiner who 
authored the January 2009 VA 
examination is no longer 
employed by VA, or is otherwise 
unavailable, 
the RO/AMC will afford the 
Veteran a dermatological 
examination, to be conducted by 
a qualified physician. All 
indicated studies must be 
conducted. 

The following considerations 
will govern the examination:

(1). The claims folder and 
a copy of this remand will 
be reviewed by the 
physician in conjunction 
with this examination, and 
the physician must 
acknowledge such receipt 
and review in any report 
generated as a result of 
this examination.

(2). The physician must 
express an opinion as to 
whether fungus of the 
groin and/or bilateral 
feet was caused by the 
Veteran's active military 
service. 

(3) In stating his or her 
opinion, the physician 
must state the medical 
basis for any opinion 
expressed, including but 
not limited to the 
Veteran's contentions and 
his spouse's statement. If 
the physician is unable to 
state an opinion without a 
resort to speculation, he 
or she should so state. 

3. Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for fungus of the groin and 
fungus of the feet. The RO/AMC must 
ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2. If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative, should be provided with 
an appropriate Supplemental Statement of 
the Case, and should be given an 
opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


